Case: 4:19-cr-00279-RWS Doc. #: 25 Filed: 08/23/19 Page: 1 of 1 PageID #: 110




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI


UNITED STATES OF AMERICA,                             )
                                                      )
                 Plaintiff,                           )
                                                      )
vs.                                                   )
                                                      )
                                                      )
                                                      )
                 Defendant.                           )

                 NOTICE OF COMPLIANCE WITH LOCAL RULE 12.07(A)

       Comes now counsel for the above named Defendant and, pursuant to Local Rule 12.07,

notifies the Court as follows:



                         A Notice of Appeal will be filed by defense counsel within the time
         D               allowed by law.

                         Defense counsel has explained to defendant his/her right to appeal
         D               and defendant has not requested that counsel file a Notice of Appeal.

          D              The defendant declines to sign this notice.


          (Note: Defense counsel should check the appropriate box(es) above.)


           ~~~lt1
          Date


                         I have been fully informed of my right to appeal the final judgment in
                         this case, I do not wish to file a Notice of Appeal, and I have instructed
                         my attorney not to file a Notice of Appeal.


                                                      ~\
                                                      Signature of   Defenda~
